Title: To James Madison from Thomas Bulkeley, 10 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


10 June 1801, Lisbon. Transmits copies of his 7 June letter and enclosures. Encloses copy of letter from American consul in London to Captain Kimball informing him of the condemnation of his cargo. Although vessel was restored, verdict excluded costs of detention, and port expenses of Atlas have exceeded its value. Has not yet received requested exemption of U.S. vessels from port charges.
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Bulkeley; docketed by Wagner as received in Bulkeley’s 1 Aug. dispatch. Enclosure (2 pp.) is a copy of Williams to Capt. Thomas Kimball, 27 May 1801.



   
   A full transcription of this document has been added to the digital edition.

